|

 

 

Case 3:21-cv-00293-JAM Document 1-2 Filed 03/05/21 Page 1of5

RETURN DATE: MARCH 2, 2021 : SUPERIOR COURT

MARIA BORRERO : J.D. OF DANBURY

V. : AT DANBURY

EDDIE WAYNE CAMPBELL AND

SHELBA D. JOHNSON TRUCKING, INC. : JANUARY 27, 2021
COMPLAINT

I. At all times mentioned here Defendant, SHELBA D. JOHNSON TRUCKING,
INC., has been a duly enacted company authorized to transact business in the State of
Connecticut.

2. On or about February 7, 2019, at approximately 5:52 p.m., the Plaintiff, MARIA
BORRERO, was operating her motor vehicle in a westerly direction in the center lane of three
on Interstate 84 Westbound in Danbury, Connecticut.

3, At this time and place the Defendant, EDDIE WAYNE CAMPBELL, was
operating his motor vehicle, a tractor trailer, in a westerly direction in the left lane of three on
Interstate 84 Westbound in Danbury, Connecticut.

4. At all times mentioned herein the Defendant, EDDIE WAYNE CAMPBELL,
was the agent, servant and/or employee of the Defendant, SHELBA D. JOHNSON
TRUCKING, INC., and was operating his vehicle with the permission of the Defendant

SHELBA D. JOHNSON TRUCKING, INC., within the scope of his authority to do so.

LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
1211 Chase Parkway * Waterbury, CF 06708 © Office: (203) 574-2326 * Fax: (203) 755-1835
55 Lexington Street * New Britain, CT 06052 + Office: (BGO) 826-1799 * Vax: (860) 826-1727
Suris # 120534

 

 
 

 

il

 

 

5.

Case 3:21-cv-00293-JAM Document 1-2 Filed 03/05/21 Page 2 of 5

At this time and place the Defendant, EDDIE WAYNE CAMPBELL, began to

merge from the left lane, and in doing so entered the Plaintiff's lane of travel and collided into

the rear of the Plaintiff's vehicle, resulting in injuries and damages to the Plaintiff as more fully

set forth herein.

6.

The incident, together with the resulting injuries and damages to the Plaintiff, was

caused by the negligence and carelessness of the Defendant, EDDIE WAYNE CAMPBELL, in

that:

7.

he failed to apply his brakes in time to avoid the collision with the
Plaintiff's vehicle;

he failed to keep a reasonable and proper lookout for other vehicles,
including the Plaintiff's;

he failed to keep the vehicle under proper control;
he was inattentive in the operation of his vehicle;

he failed to turn his vehicle so as to prevent the same from colliding with
the Plaintiff's motor vehicle; and/or

he was operating his vehicle in violation of § 14-236 of the Connecticut
General Statutes for failing to drive in the proper lane.

As a result of the negligence and carelessness of the Defendant, EDDIE

WAYNE CAMPBELL, the Plaintiff, MARIA BORRERO, sustained the following

injuries:

Page 2 of 5

LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
1211 Chase Parkway * Waterbury, CT 06708 * Office: (203) 574-2326 * Fax: (203) 755-1835
55 Lexington Street ¢ New Britain, CT’ 06052 * Office: (860) 826-1799 * Fax: (860) 826-1727
Suris # 421434

 
 

 

 

 

 

 

Case 3:21-cv-00293-JAM Document 1-2 Filed 03/05/21 Page 3 of 5

a. Injuries to the muscles and soft tissues of her cervical spine;
b. Injuries to the muscles and soft tissues of her thoracic spine;
c. Injuries to the muscles and soft tissues of her lumbar spine;
d. Lumbar spinal stenosis;

e. Exacerbation of a prior injury to her lumbar spine;

f. Injury to her chest wall;

g. Abdominal wall contusion;

h. Sprain/strain of her left knee; and
i. Emotional upset.

8. All or some of said injuries or effects therefrom are, or may become, permanent in
nature.

9, As a further result of the negligence of the Defendant, EDDIE WAYNE
CAMPBELL, the Plaintiff has incurred, and may incur in the future, expenses for
hospitalization, medical and surgical care and attention, diagnostic testing, and medication, all to
her financial loss and detriment.

10. As a further result of her injuries, the Plaintiff has suffered, and may in the future
suffer, a loss of enjoyment of life’s activities.

WHEREFORE, the Plaintiff claims money damages.

Page 3 of §

LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
1211 Chase Parkway * Waterbury, CT 0670s » Office: (203) 574-2326 + Fax: (203) 755-1835
55 Lexington Street * New Britain, CT 06052 * Office: (860) 826-1799 * Fax: (860) 826-1727
Suris # 424434

 

 
 

 

Case 3:21-cv-00293-JAM Document 1-2 Filed 03/05/21 Page 4 of 5

THE PLAINTIFF,
MARIA BORRERO

BY: Lhe a

David B. Hartshorn’ —

Law Offices of Brian J. Mongelluzzo, LLC
1211 Chase Parkway

Waterbury, CT 06708

(203) 574-2326

Juris No.: 424434

Her Attorney

Page +4 of 5

LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
1211 Chase Parkway * Waterbury, CT 06708 + Office: (203) 574-2396 * Fax: (203) 755-1835
55 Lexington Street * New Britain, CT 06052 « Office: (860) 826-1799 © Fax: (860) 826-1727
Juris # 44484

 

 
 

 

Case 3:21-cv-00293-JAM Document 1-2 Filed 03/05/21 Page 5of5

RETURN DATE: MARCH 2, 2021 : SUPERIOR COURT
MARIA BORRERO : J.D. OF DANBURY
v. : AT DANBURY

EDDIE WAYNE CAMPBELL AND
SHELBA D. JOHNSON TRUCKING, INC. : JANUARY 27, 2021

STATEMENT OF AMOUNT IN DEMAND
The amount in demand is greater than Fifteen Thousand Dollars ($15,000.00) exclusive

of interest, costs and attorney’s fees.

THE PLAINTIFF,
MARIA BORRERO

wpa Mt le

David B. Hartshorn’

Law Offices of Brian J. Mongelluzzo, LLC
1211 Chase Parkway

Waterbury, CT 06708

(203) 574-2326

Juris No.: 424434

Her Attorney

 

Page 5 of 5

LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
1211 Chase Parkway * Waterbury, CT 06708 « Office: (203) 574-2396 * Fax: (903) 755-1835
55 Lexington Street * New Britain, CT 06052 * Office: (860) 826-1799 © Fax: (860) 826-1727
Juris # 424494

 

 
